Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
DETAILED ACTION
Claims 1-20 are presented for examination.

Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
The following title is suggested: Hearing Prosthesis Processing Modes Based on Environmental Classifications.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-3, 5, 7, 9-18, and 20 rejected on the ground of nonstatutory double patenting as being unpatentable over claims 18, 1, 19, 20, 22, 26, 33, 34, 18, 1, 26, 29, 33, 34, 19, and 20, respectively of U.S. Patent No. 8824710. Although the claims at issue are not identical, they are not patentably distinct from each other because when claims in the pending application are broader than the ones in the patent,  the broad claims in the pending application are rejected under obviousness type double patenting over previously patented narrow claims,  In re Van Ornum and Stang, 214 USPQ 761.
Instant App
Pat ‘710
1.  A method, comprising: determining a first environmental classification of a first signal at a first location in a signal processing path of a hearing prosthesis; 
18. A method for controlling a hearing prosthesis system comprising: determining, by a first processor, a first environmental classification of a first signal at a first location in a signal processing path, wherein the first environmental classification classifies a sound environment of the first signal; 
selecting, based on the first environmental classification, a first processing mode; 
based on the determined first environmental classification, the first processor enabling a first processing mode and 
converting, in accordance with first processing mode, the first signal into a second signal; 
transforming the first signal into a second signal in accordance with the first processing mode; 
determining a second environmental classification of the second signal at a second location in the signal processing path; 
determining, by a second processor, a second environmental classification of a second signal at a second location in the signal processing path, wherein the second environmental classification classifies a sound environment of the second signal; and 
selecting, based on the second environmental classification, a second processing mode; and 
based on the determined second environmental classification, the second processor enabling a second processing mode and 
converting, in accordance with second processing mode, the second signal into a third signal.
transforming the second signal into a third signal in accordance with the second processing mode, 

wherein each of the first, second, and third signals represents an audio signal, and wherein each of the first, second, and third signals is different from each other.


             Regarding the above double patenting rejections, one of ordinary skill in the art would find similar mappings between claims 2-3, 5, 7, 9-18, and 20 of the instant application and claims 1, 19, 20, 22, 26, 33, 34, 18, 1, 26, 29, 33, 34, 19, and 20, respectively of U.S. Patent No. 8824710; however, the mappings have been omitted for the sake of brevity.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 8 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. The original disclosure does not include the first and second signals being in the acoustical domain and the third signal in the frequency domain.

Claim 8 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. Claim 8 states that the first and second signals are in the acoustical domain. The acoustical domain is sound itself, unprocessed by any device. Claim 1, from which claim 8 depends, states that the first signal is converted into the second signal using a processing mode, which means these are processed signals, and therefore could not be in the acoustical domain. Examiner interprets claim 8 to mean the first and second signals are processed in a digital or frequency domain.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 1-3, 5-9, 12-14, 18, and 20 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Kremer et al. US Publication No. 20040078199 (from IDS) in view of Vries et al. US Publication No. 20040047474.

              Referring to claim 1, Kremer et al. teaches a method, comprising: determining a first environmental classification of a first signal at a first location in a signal processing path (Fig. 4: first voice activity detector 130; para 0059: “the first voice activity detector 130…classifies as noise signals…The first voice activity detector 130 is a soft-decision in the sense that does not provide a binary decision indicative of whether the input signal includes a speech signal or not but rather is operable to provide an indication of a probability that an input signal includes a speech signal.”); selecting, based on the first environmental classification, a first processing mode; converting, in accordance with first processing mode, the first signal into a second signal (para 0048: “if the first voice activity detector 130 determines that the noisy input signal does not include a speech signal, the noisy input signal is processed by spectral subtraction and parametric subtraction, to reduce the noise level of the signal outputted from apparatus 100”); determining a second environmental classification of the second signal at a second location in the signal processing path; selecting, based on the second environmental classification, a second processing mode; and converting, in accordance with second processing mode, the second signal into a third signal (Fig. 4: second voice activity detector 220; para 0059: “it updates previously calculated statistics and data in response to a second voice activity detector 200 determination indicating that the first voice activity detector 130 was erroneous”).         
              However, Kremer et al. does not teach a hearing prosthesis per se, but Vries et al. teaches hearing prosthesis (para 0025: “a hearing prosthesis for a hearing impaired individual”). It would have been obvious to one having ordinary skill in the art at the time the invention was made to implement the method of Kremer et al. in a hearing prosthesis, as taught in Vries et al. because hearing prosthesis users benefit from hearing noise reduced and voice enhanced signals.
              Referring to claim 2, Kremer et al. teaches generating stimulating signals for delivery to a recipient based on the third signal (para 0045) and Vries et al. teaches a recipient of the hearing prosthesis (para 0025). Motivation to combine is the same as in claim 1.
              Referring to claim 3, Kremer et al. teaches selecting the first processing mode comprises: selecting a noise reduction mode (para 0048).
              Referring to claim 5, Kremer et al. teaches the second processing mode comprises: selecting a voice enhancement mode (para 0046).
              Referring to claim 6, Kremer et al. teaches the second processing mode comprises: selecting an output compression mode (para 0117).
              Referring to claim 7, Kremer et al. teaches the second environmental classification is determined after the first processing mode is enabled (para 0059).
              Referring to claim 8, Kremer et al. teaches the first and second signals are acoustical domain signals and the third signal is a frequency domain signal (paras 0042, 0046).
              Referring to claim 9, Vries et al. teaches receiving one or more sound signals at the hearing prosthesis (para 0025); and Kremer et al. teaches generating the first signal from the one or more sound signals (paras 0050, 0059). Motivation to combine is the same as in claim 1.
              Referring to claim 12, Allegro-Baumann et al. teaches one or more non-transitory computer readable storage media comprising instructions that, when executed by at least one processor, are operable to (para 0042: “Apparatus 100 is illustrated as a combination of blocks, whereas each block may be implemented in hardware and/or software, but conveniently is implemented by software. This software is stored in a memory device that is accessible to a processor”): classify a sound environment of an input signal(Fig. 4: first voice activity detector 130; para 0059: “the first voice activity detector 130…classifies as noise signals…The first voice activity detector 130 is a soft-decision in the sense that does not provide a binary decision indicative of whether the input signal includes a speech signal or not but rather is operable to provide an indication of a probability that an input signal includes a speech signal.”); enable, based on the classification of the sound environment of the input signal, a first processing mode; transforming the input signal into a first transformed signal using the first processing mode (para 0048: “if the first voice activity detector 130 determines that the noisy input signal does not include a speech signal, the noisy input signal is processed by spectral subtraction and parametric subtraction, to reduce the noise level of the signal outputted from apparatus 100”); classify a sound environment of the first transformed signal; enable, based on the classification of the sound environment of the input signal, a second processing mode; and transforming the first transformed signal into a second transformed signal using the first processing mode (Fig. 4: second voice activity detector 220; para 0059: “it updates previously calculated statistics and data in response to a second voice activity detector 200 determination indicating that the first voice activity detector 130 was erroneous”).         
              However, Kremer et al. does not teach a hearing prosthesis per se, but Vries et al. teaches a hearing prosthesis (para 0025: “a hearing prosthesis for a hearing impaired individual”). It would have been obvious to one having ordinary skill in the art at the time the invention was made to implement the media of Kremer et al. in a hearing prosthesis, as taught in Vries et al. because hearing prosthesis users benefit from hearing noise reduced and voice enhanced signals.
              Referring to claim 13, Kremer et al. teaches provide the second transformed signal to an output unit (para 0045) and Vries et al. teaches provide the signal to a stimulator unit for use in generating stimulation signals for delivery to a recipient of the hearing prosthesis (para 0025). Motivation to combine is the same as in claim 12.
              Referring to claim 14, Kremer et al. teaches receive a plurality of signals representing audio signals; and generate the input signal from plurality of signals (paras 0050, 0059).
              Referring to claim 18, Kremer et al. teaches enable a noise reduction mode (para 0048).
              Referring to claim 20, Kremer et al. teaches enable a voice enhancement mode (para 0046).

Claims 4 and 19 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Kremer et al. and Vries et al. as applied to claims 1 and 12 above, and further in view of Dickel et al. US Publication No. 20020037088.

              Referring to claim 4, Kremer et al. and Vries et al. do not teach a wind reduction mode per se, but Dickel et al. teaches the first processing mode comprises: selecting a wind-noise reduction mode (para 0023). It would have been obvious to one having ordinary skill in the art at the time the invention was made to implement a wind noise reduction mode, as taught in Dickel et al., in the method of Kremer et al. and Vries et al. because it helps to prevent wind noise from interfering with wanted speech signals.
              Referring to claim 19, Kremer et al. and Vries et al. do not teach a wind reduction mode per se, but Dickel et al. teaches enable a wind-noise reduction mode (para 0023). It would have been obvious to one having ordinary skill in the art at the time the invention was made to implement a wind noise reduction mode, as taught in Dickel et al., in the media of Kremer et al. and Vries et al. because it helps to prevent wind noise from interfering with wanted speech signals.


Claims 10-11 and 16-17 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Kremer et al. and Vries et al. as applied to claims 1 and 12 above, and further in view of Allegro-Baumann et al. US Publication No. 20070269064 (from IDS).

              Referring to claim 10, Kremer et al. teaches the first signal represents one or more audio signals (para 0059), however, Kremer et al. and Vries et al. do not teach feature extraction per se., but Allegro-Baumann et al. teaches wherein determining the first environmental classification of the first signal comprises: extracting, from the first signal, one or more features of the one or more audio signals; and determining the first environmental classification based on the one or more features extracted from the first signal (paras 0060, 0115). It would have been obvious to one having ordinary skill in the art at the time the invention was made to extract features of the input signal, as taught in Allegro-Baumann et al., in the method of Kremer et al. and Vries et al. because it helps more accurately classify the signal.
              Referring to claim 11, Allegro-Baumann et al. teaches extracting the one or more features of the one or more audio signals comprises: extracting one or more of a signal level, a signal modulation depth, a signal rhythmicity, a signal spectral spread, or signal frequency components of the one or more audio signals (paras 0060, 0115). Motivation to combine is the same as in claim 10.
              Referring to claim 16, Kremer et al. teaches the input signal represents one or more audio signals (para 0059), however, Kremer et al. and Vries et al. do not teach feature extraction per se., but Allegro-Baumann et al. teaches, and wherein the instructions operable to classify the sound environment of the input signal comprise instructions operable to: extract, from the input signal, one or more features of the one or more audio signals; and determine the classification of the sound environment based on the one or more features extracted from the input signal (paras 0060, 0115). It would have been obvious to one having ordinary skill in the art at the time the invention was made to extract features of the input signal, as taught in Allegro-Baumann et al., in the media of Kremer et al. and Vries et al. because it helps more accurately classify the signal.
              Referring to claim 17, Allegro-Baumann et al. teaches extract one or more of a signal level, a signal modulation depth, a signal rhythmicity, a signal spectral spread, or signal frequency components of the one or more audio signals (paras 0060, 0115). Motivation to combine is the same as in claim 16.

Claim 15 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Kremer et al. and Vries et al. as applied to claims 1 and 12 above, and further in view of Dijkstra et al. US Publication No. 20070189561.

              Referring to claim 15, Kremer et al. and Vries et al. do not teach mixing the signals, but Dijkstra et al. teaches the first processing mode is a mixing ratio of the plurality of signals (claim 33). It would have been obvious to one having ordinary skill in the art at the time the invention was made to mix signals, as taught in Dijkstra et al., in the media of Kremer et al. and Vries et al. because it allows for a way to incorporate signals from both local and remote microphones in order to better provide wanted sound to a user.


Conclusion
Examiner respectfully requests, in response to this Office Action, support be shown for language added to any original claims on amendment and any new claims. That is, indicate support for newly added claim language by specifically pointing to page(s) and line number(s) in the specification and/or drawing figure(s). This will assist Examiner in prosecuting the application. 
When responding to this Office Action, Applicant is advised to clearly point out the patentable novelty which he or she thinks the claims present, in view of the state of the art disclosed by the references cited or the objections made. He or she must also show how the amendments avoid such references or objections. See 37 CFR 1.111(c).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KATHERINE A FALEY whose telephone number is (571)272-3453.  The examiner can normally be reached on Monday to Thursday, 9am-5pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ahmad Matar can be reached on (571) 272-7488.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Any response to this action should be mailed to:
                        Commissioner of Patents and Trademarks
                        P.O. Box 1450
                        Alexandria, Va.  22313-1450
        Or faxed to:
                    (571) 273-8300, for formal communications intended for entry and for 
                     informal or draft communications, please label “PROPOSED” or “DRAFT”.
                                Hand-delivered responses should be brought to: 

                         Customer Service Window 
                         Randolph Building 
                         401 Dulany Street 
                         Arlington, VA 22314

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KATHERINE A FALEY/Primary Examiner, Art Unit 2652